DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2009/0169361; hereinafter Cole) in view of Landwehr et al. (US 2016/0017721; hereinafter Landwehr), and Uskert et al. (US 2010/0166565).
Regarding claim 1, Cole (Fig. 2 and 3) discloses a turbine section (108) of a gas turbine engine (100) comprising a turbine case, the turbine case including an annular shell that extends around a central reference axis (152) and a first bracket that extends radially inward from the annular shell, a turbine shroud ring adapted to extend around a turbine wheel to block gases from passing over turbine blades during use of the turbine section (108) in the gas turbine engine (100), the turbine shroud ring including a seal segment that extends at least partway around the central axis (152) and a seal segment carrier that is coupled to the seal segment to receive loads applied to the seal segment by gases passing through the turbine section (108), a turbine vane assembly (118) 

    PNG
    media_image1.png
    656
    808
    media_image1.png
    Greyscale

Fig. I. Cole, Fig. 3 (Annotated)
Cole fails to disclose that the turbine case comprises metallic materials, that the seal segment comprising ceramic matrix composite materials, that the seal segment carrier comprising metallic materials, the turbine vane comprising ceramic matrix composite materials, a vane-support spar comprising metallic materials that extends radially through the turbine vane to receive loads applied to the turbine vane by gases passing through the turbine section, and a vane mount ring that couples the vane-support spar and the turbine vane of the turbine vane assembly to the first bracket of the turbine case, wherein the vane mount ring interfaces with the seal segment carrier 
Landwehr (Paragraph 0025, lines 1-5) teaches a turbine shroud mounted to a turbine case where the case is formed from metallic materials. Landwehr (Paragraph 0030, lines 1-4) also teaches that the seal segment carrier is formed from metallic materials. Landwehr (Paragraph 0007, lines 1-4) also teaches that the seal segments are formed from ceramic matrix composite materials. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole by forming the turbine case and seal segment carrier from metallic materials and the seal segments from ceramic matrix composite materials, as taught by Landwehr, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. 
Uskert (Fig. 2) teaches a turbine vane formed with a metallic spar (48) that runs through the vane with a hanger (50) coupled to the spar for supporting the vane and spar. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole by including a metallic support spar which runs through the vane, as taught by Uskert, in order to help mount the vane. The hanger taught by Uskert has been interpreted as the vane mount ring and supports the vane in place of the flanges (132) of Cole. For how the hanger (vane mount ring) would be mounted, refer to Fig. II below.  

Regarding claim 2, Cole, as modified, discloses the turbine section of claim 1, wherein Cole (Cole: Fig. 3; Uskert: Fig. 2), as modified, further discloses that the vane mount ring interfaces with the seal segment carrier at a bird mouth connection in which an axially-extending flange is received in a corresponding axially-extending slot to couple the vane mount ring to the seal segment carrier. Refer to Fig. II below.   

    PNG
    media_image2.png
    468
    451
    media_image2.png
    Greyscale

Fig. II. Cole, Fig. 3 (Annotated)

Regarding claim 3, Cole, as modified, discloses the turbine section of claim 2, wherein Cole (Fig. 3), as modified, further discloses that the seal segment carrier is shaped to include a hanger that directly engages the first bracket of the turbine case. Refer to Fig. II above.  
Regarding claim 4, Cole, as modified, discloses the turbine section of claim 3, wherein Cole (Fig. 3), as modified, further discloses that the turbine shroud ring is arranged axially forward of the turbine vane (136) and the hanger of the seal segment carrier is shaped to support installation of the turbine shroud ring into the turbine case from a forward side of the turbine case while the bird mouth connection is shaped to support installation of the turbine vane assembly (118) from an aft side of the turbine case. Refer to Fig. I and II above. 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2009/0169361; hereinafter Cole) in view of Landwehr et al. (US 2016/0017721; hereinafter Landwehr), and Uskert et al. (US 2010/0166565), and further in view of Stevens et al. (US 2016/0003078; hereinafter Stevens). 
Regarding claim 5, Cole, as modified, discloses the turbine section of claim 2, but fails to disclose that a seal is located radially inward of the bird mouth connection between the vane mount ring and the seal segment carrier. Refer to Fig. II above.   
Stevens (Fig. 2) teaches a blade outer air seal assembly (64) where seals (60) are positioned at each interface between the blade outer air seal, its carrier, and the following vane assembly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole by adding 

    PNG
    media_image3.png
    282
    400
    media_image3.png
    Greyscale

Fig. III. Cole, Fig. 3 (Annotated)
Regarding claim 6, Cole, as modified, discloses the turbine section of claim 5, wherein Cole (Fig. 2, #60), as modified, further disclose that the seal is located within a circumferentially-extending seal passageway defined by the vane mount ring and the seal segment carrier (Forward portion defined by the seal segment carrier and aft portion defined by the vane mount). Refer to Fig. III above. 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2009/0169361; hereinafter Cole) in view of Landwehr et al. (US 2016/0017721; hereinafter Landwehr), and Uskert et al. (US 2010/0166565), and further in view of Grooms, III et al. (US 9,546,557; hereinafter Grooms).
Regarding claim 7, Cole, as modified, discloses the turbine section of claim 2, wherein Cole (Fig. 3), as modified, further discloses a second turbine shroud ring adapted to extend around a second turbine wheel, the second turbine shroud ring 
Cole, as modified, fails to disclose that the vane mount ring is integral with the second seal segment carrier to form a one-piece component so that loads applied to both the second seal segment and the turbine vane by gases passing through the turbine section are carried to the turbine case via the second bracket. 
Grooms (Fig. 8) teaches a nozzle hanger assembly (400) which is integral with a seal segment carrier (430). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole by making the vane mount ring integral with the second seal segment carrier, as taught by Grooms, since making parts integral is considered an obvious extension of prior art teachings. See MPEP 2144.04(V)(B). 
Regarding claim 8, Cole, as modified, discloses the turbine section of claim 1, but fails to disclose that the vane mount ring is integral with the seal segment carrier to form a one-piece component.  
Grooms (Fig. 8) teaches a nozzle hanger assembly (400) which is integral with a seal segment carrier (430). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole by making the vane mount ring integral with the seal segment carrier, as taught by Grooms, since . 

Claims 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2009/0169361; hereinafter Cole) in view of Uskert et al. (US 2010/0166565).
Regarding claim 9, Cole (Col. 2 and 3) discloses a turbine section (108) of a gas turbine engine (100) comprising a turbine case including an annular shell that extends around a central reference axis (152) and a first bracket that extends radially inward from the annular shell, a turbine shroud ring adapted to extend around a turbine wheel, a turbine vane assembly including a turbine vane shaped to redirect hot gases flowing through the turbine section (108). Refer to Fig. I above.  
Cole fails to disclose that turbine vane comprising ceramic matrix composite materials and a vane-support spar comprising metallic materials that extends radially through the turbine vane and a vane mount ring that interfaces with the turbine shroud ring so that loads applied to both the turbine shroud ring and the turbine vane by gases passing through the turbine section (108) are carried to the turbine case at the first bracket. 
Uskert (Fig. 2) teaches a turbine vane formed with a metallic spar (48) that runs through the vane with a hanger (50) coupled to the spar for supporting the vane and spar. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole by including a metallic support spar which runs through the vane, as taught by Uskert, in order to help mount 
Uskert (Paragraph 0047, lines 1-2) also teaches that the turbine vane can be formed from ceramic matrix composite materials. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole by forming the turbine vane from ceramic matrix composite materials, as taught by Uskert, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. 
Regarding claim 10, Cole, as modified, discloses the turbine section of claim 9, wherein Cole (Fig. 3), as modified, further discloses that the vane mount ring interfaces with the turbine shroud ring at a bird mouth connection in which an axially-extending flange is received in a corresponding axially-extending slot to couple the vane mount ring to the turbine shroud ring. Refer to Fig. II above
Regarding claim 11, Cole, as modified, discloses the turbine section of claim 10, wherein Cole (Fig. 3), as modified, further discloses that one of the turbine shroud ring and the vane mount ring is shaped to include a hanger that directly engages the first bracket of the turbine case. Refer to Fig. I and II above. 
Regarding claim 15, Cole, as modified, discloses the turbine section of claim 9, wherein Cole (Fig. 1 and 3), as modified, the turbine shroud ring includes a plurality of seal segments arranged around the central reference axis (152), and wherein the vane mount ring is arranged radially outward of the plurality of seal segments included in the turbine shroud ring to provide a carrier for supporting the plurality of seal segments. 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2009/0169361; hereinafter Cole) in view of Uskert et al. (US 2010/0166565) and further in view of Stevens et al. (US 2016/0003078; hereinafter Stevens).
Regarding claim 12, Cole, as modified, discloses the turbine section of claim 10, but fails to disclose a seal is located radially inward of the bird mouth connection between the vane mount ring and the turbine shroud ring.  
Stevens (Fig. 2) teaches a blade outer air seal assembly (64) where seals (60) are positioned at each interface between the blade outer air seal, its carrier, and the following vane assembly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole by adding additional seals in between the vane mount ring and the seal segment carrier, as taught by Stevens, in order to help seal the space between the vane mount ring and seal segment carrier. A seal positioned as shown above in Figure III was interpreted as the seal recited above. 
Regarding claim 13, Cole, as modified, discloses the turbine section of claim 14, wherein Cole (Fig. 3), as modified, further discloses that the seal is located within a circumferentially-extending seal passageway defined by the vane mount ring and the turbine shroud ring. See Figure III above. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2009/0169361; hereinafter Cole) in view of Uskert et al. (US 2010/0166565) and further in view of Stevens et al. (US 2016/0003078; hereinafter Stevens).
Regarding claim 14, Cole, as modified, discloses the turbine section of claim 10, wherein Cole (Fig. 3), as modified, further discloses a second turbine shroud ring adapted to extend around a second turbine wheel, the second turbine shroud ring including a plurality of seal segments arranged around the central reference axis (152), wherein the turbine case includes a second bracket that extends radially inward from the annular shell, and wherein the vane mount ring is arranged radially outward of the plurality of seal segments included in the second turbine shroud ring and provides a carrier for supporting the plurality of seal segments. Refer to Fig. I above.  

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2009/0169361; hereinafter Cole) in view of Landwehr et al. (US 2016/0017721; hereinafter Landwehr),  and Uskert et al. (US 2010/0166565). 
Regarding claim 16, Cole (Fig. 2 and 3) discloses a turbine section (108) of a gas turbine engine (100) comprising a turbine case, the turbine case including an annular shell that extends around a central reference axis (152) and a first bracket that extends radially inward from the annular shell, a turbine shroud ring adapted to extend around a turbine wheel, the turbine shroud ring including a seal segment extends at least partway around the central axis (152) and a seal segment carrier that coupled to the seal segment, a turbine vane assembly including a turbine vane shaped to redirect hot gases flowing through the turbine section (108). Refer to Fig. I above. 

Landwehr (Paragraph 0025, lines 1-5) teaches a turbine shroud mounted to a turbine case where the case is formed from metallic materials. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole by forming the turbine case from metallic materials, as taught by Landwehr, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. 
Uskert (Fig. 2) teaches a turbine vane formed with a metallic spar (48) that runs through the vane with a hanger (50) coupled to the spar for supporting the vane and spar. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole by including a metallic support spar which runs through the vane, as taught by Uskert, in order to help mount the vane. The hanger taught by Uskert has been interpreted as the vane mount ring and supports the vane in place of the flanges (132) of Cole. 

Regarding claim 17, Cole, as modified, discloses the turbine section of claim 16, wherein Cole (Fig. 3), as modified, further discloses that the vane mount ring interfaces with the seal segment carrier at a bird mouth connection in which an axially-extending flange is received in a corresponding axially-extending slot to couple the vane mount ring to the seal segment carrier.  Refer to Fig. I and II above. 
Regarding claim 18, Cole, as modified, discloses the turbine section of claim 17, wherein Cole (Fig. 3), as modified, further discloses that the seal segment carrier is shaped to include a hanger that directly engages the first bracket of the turbine case. Refer to Fig. I and II above. 

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (US 2009/0169361; hereinafter Cole) in view of Landwehr et al. (US 2016/0017721; hereinafter Landwehr), and Uskert et al. (US 2010/0166565), and further in view of Stevens et al. (US 2016/0003078; hereinafter Stevens).
Regarding claim 19, Cole, as modified, discloses the turbine section of claim 16, but fails to disclose a seal is located radially inward of the bird mouth connection between the vane mount ring and the seal segment carrier.  
Stevens (Fig. 2) teaches a blade outer air seal assembly (64) where seals (60) are positioned at each interface between the blade outer air seal, its carrier, and the following vane assembly. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cole by adding additional seals in between the vane mount ring and the seal segment carrier, as taught by Stevens, in order to help seal the space between the vane mount ring and seal segment carrier. A seal positioned as shown above in Figure III was interpreted as the seal recited above. 
Regarding claim 20, Cole, as modified, discloses the turbine section of claim 19, wherein Cole (Fig. 3), as modified, further discloses that the seal is located within a circumferentially-extending seal passageway defined by the vane mount ring and the seal segment carrier. Refer to Fig. III above. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745